Wilson, Chief Justice, delivered the opinion of the Court: This case was taken from the judgment of a justice of the peace, to the Circuit Court, by writ of certiorari, as allowed by statute; and by that Court the cause was dismissed. From this decision the plaintiff below has appealed to this Court. The statute allowing causes to be taken to the Circuit Court in certain cases, requires the petition for that purpose to set forth that the judgment complained of, was not the result of negligence on the part of the petitioner, and that in his opinion it is unjust,—setting forth wherein the injustice consists. It must also allege that it was not in the power of the party to take an appeal in the ordinary way ; and set forth particularly the circumstances that prevented him from so doing. This last requisition of the statute has not been complied with in this case. The petition alleges no other reason for not taking an appeal within the time limited by law, than absence from the county, and ignorance of the judgment rendered by the magistrate. This is not a sufficient excuse to except the case from the ordinary mode of appeal. When a party brings an action, he is bound to attend to it through all its stages, either by himself or agent, and if he omits to'do so, he must abide by the consequences of his inattention, unless he set out with precision, such facts and circumstances as show that it was not in his power to take an appeal in the ordinary way, by the exercise of every reasonable degree of attention and care. This has not been done by the appellant in this case. The Circuit Court decided correctly, therefore, in dismissing the cause; and the decision must be affirmed with costs. Judgment affirmed. Note. See Yunt v. Brown, Ante 264.